DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after 07/19/2022 has been entered. Claims 1-11 and 21- 29 are currently pending. Claims 1 and 21 have been amended. Applicant’s amendment to the specification has remedied the objections set forth in the previous Non-Final Office Action dated 04/28/2022.
Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the modification of Yang to include the fixation tines (i.e. the material and dimensions) of Grubac is made to help alleviate the risks of tearing tissue when removing or adjusting the device as is evidenced in Grubac Para [0077]. As such, an improvement is made to Yang that solves the problem of tissue damage that can occur when removing and delivering the device. Although the main mechanism in Yang is rotation, using a more compliant and flexible tine in the helix provides the benefits of minimizing tissue damage. Examiner asserts that one of ordinary skill in the art would have recognized the benefits of using such a material/tine dimension to prevent damage from unwanted pulling forces or when the tines are removed via a twisting motion. 
Furthermore, Applicant asserts that it is improper to refer to the axial force in claim 2 when referring to the rejection of claim 1/21. Examiner respectfully disagrees. The rationale for performing the modification to meet the limitations of claim 1/21 is directly related to the subject matter and rationale for claim 2/22. Claim 2/22 merely further defines how the invention of claim 1/21 behaves in response to a pulling force. Thus, Examiner believes that because the subject matter is so closely related and the rationales for performing the modification for both claims are the same, then addressing the claims together is proper. 
Claim Interpretation
The term(s) “for”, “configured”, and “configuration” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0083801 A1) herein after Yang in view of Grubac et al. (US 2012/0172892 A1) herein after Grubac.
Regarding claims 1 and 2, Yang teaches a leadless pacing device for delivering electrical stimulation to a heart of a patient (fig. 9: pacemaker 200), the leadless pacing device comprising: a housing having a central longitudinal axis (fig. 9: fixation sheath 250 houses the entire device), the housing comprising: a body portion (fig. 9: housing sheath portion 254); and a header extending distally from the body portion (fig. 9: fixation member portion 252); a fixation member (fig. 9: fixation helix 252a and 252b) affixed to the header and extending therefrom (see annotated fig. 9 below); a distal extension connected to the header and extending distally of a distal end of the header (fig. 9: distal assembly 236), however Yang does not explicitly disclose wherein the fixation member has a helical configuration in a relaxed state and is configured to elongate to a straightened configuration in response to an axial force applied thereto; and wherein the fixation member is configured to elongate to the straightened configuration in response to an axial force applied thereto that is in a range of 0.1 pound-force 
    PNG
    media_image1.png
    596
    425
    media_image1.png
    Greyscale
(lbf) to 1.0 lbf.

Grubac teaches in a similar implantable medical device a leadless pacing device (fig. 3A leadless device 16A) for delivering electrical stimulation to a heart of a patient (Para [0029] “For example, IMD 16A may provide atrioventricular nodal stimulation…or other types of neurostimulation”), the leadless pacing device comprising: a housing having a central longitudinal axis (fig. 3A electronic subassembly 150), the housing comprising: a body portion (fig. 3A control electronics 152, battery 160, and anode 162); and a header extending distally from the body portion (fig. 3B header body 112); a fixation member extending from the header (fig. 3B fixation element 102); and wherein the fixation member has a compressed configuration in a relaxed state and is configured to elongate to a straightened configuration in response to an axial force applied thereto (fig. 5A-5H depicts the insertion of the leadless device and Para [0077] described “Releasing an IMD from the tissue without tearing the tissue by pulling the implantable medical device away from the tissue includes, pulling on the implantable medical device to stretch the tissue until the tissue stiffness matches the tine straightening force, further pulling on the implantable medical device until the tines straighten without tearing the tissue, and continued pulling on the implantable medical device once the tines have straightened sufficiently to remove the tines from the patient tissue” and Para [0079]/[0080] in describing the importance of tine thickness and radius in the pulling force); wherein the fixation member is configured to elongate to the straightened configuration in response to an axial force applied thereto that is in a range of 0.1 pound-force (lbf) to 1.0 lbf (Para [0076] “As one example, a holding force of between 1 and 5 newtons (N) or between 2 and 3 N may be suitable for securing IMD 16A within heart 12 (FIG. 1)”: 1 newton is equal to approximately 0.224 pound-force. Thus, 2-3 newtons falls within the range of 0.1-1 pound-force and Para [0077] “Releasing an IMD from the tissue without tearing the tissue by pulling the implantable medical device away from the tissue includes, pulling on the implantable medical device to stretch the tissue until the tissue stiffness matches the tine straightening force, further pulling on the implantable medical device until the tines straighten without tearing the tissue, and continued pulling on the implantable medical device once the tines have straightened sufficiently to remove the tines from the patient tissue”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the leadless pacing device, specifically the fixation helix, of Yang to use the dimensions (thickness and radius) of the fixation tine wire as disclosed by Grubac because doing so would allow a clinician the ability to remove the device from or reposition the device within the heart without damaging the tissue (Grubac Para [0077]).
Regarding claim 3, Yang as modified by Grubac further discloses wherein the fixation member is plastically deformed to the straightened configuration in response to the axial force (Para [0077] “further pulling on the implantable medical device until the tines straighten without tearing the tissue, and continued pulling on the implantable medical device once the tines have straightened sufficiently to remove the tines from the patient tissue” and figs. 5A-5H).  
Regarding claim 5, Yang further teaches wherein the fixation member extends at least partially around an exterior surface of the header (fig. 9: fixation helix surrounds the header)
Regarding claims 9, Yang further teaches disclose wherein the header extends distal of a distal tip of the fixation member (fig. 9 where the distal assembly 236 extends past the helical fixation tines 252a/b).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Grubac, as applied to claim 3, and further in view of Jang et al. (US 2015/0297883 A1) herein after Jang.
Regarding claim 4, Yang in view of Grubac disclose the device of claim 3, but do not explicitly disclose wherein the fixation member is formed from a platinum iridium material.
However, in a similar electrical pacing device, Jang discloses wherein the fixation member is formed from a platinum iridium material (Para [0085] “The helical anchor 108 may be made of a solid conducting material, for example, a Platinum/Iridium alloy or another strong, electrically-conductive, biocompatible material formed in a coil shape, with sufficient strength to penetrate into the heart tissue and fix the lead 100 in position for sensing and pacing”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Yang in view of Grubac to further specify that the fixation member is formed from a platinum iridium material as disclosed by Jang because platinum iridium is a strong, biocompatible material that is able to provide sufficient strength to penetrate into heart tissue in order to provide pacing stimulation to the heart (Jang Para [0085]).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Grubac, as applied to claim 5 above, and further in view of Schmidt et al. (US 2016/0228716 A1) herein after Schmidt.
 Regarding claim 6, Yang in view of Grubac disclose the device of claim 5, but does not explicitly disclose the device further comprising a drug collar positioned at least partially around the header.
However, Schmidt discloses, in a similar leadless pacing device, a drug collar positioned at least partially around the header (Para [0080] “the illustrative leadless cardiac pacemaker 48 includes the electrode 66 and a drug collar 82 that is disposed proximate the electrode 66. An epoxy overmolding 84 sits under the drug collar 82” and fig. 4 depicts the drug collar surrounding the top portion of the epoxy overmolding 84).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Yang in view of Grubac to further include a drug collar positioned at least partially around the header as disclosed by Schmidt as a way to passively administer drugs, like a steroid or anti-inflammatory, that will help integrate the pacemaker into the myocardium effectively by reducing excessive swelling or damage to the heart during implantation.  
Regarding claim 7, Yang in view of Grubac and Schmidt disclose the device of claim 6. The combination further discloses wherein the drug collar is at least partially positioned between the fixation member and the exterior surface of the header because Yang modified by Schmidt puts the drug collar at the base of the fixation member and separates at least a portion of the header portion from the fixation member. This would have been an obvious configuration because having a steroid eluting drug collar at the fixation sit would decrease localized swelling and inflammation thereby allowing the device to more effectively integrate into the myocardium. 
Regarding claim 8, Yang in view of Grubac and Schmidt further disclose wherein the drug collar is secured to the header with a medical grade adhesive (Para [0080] “the illustrative leadless cardiac pacemaker 48 includes the electrode 66 and a drug collar 82 that is disposed proximate the electrode 66. An epoxy overmolding 84 sits under the drug collar 82”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Grubac, as applied to claim 9, and further in view of Li et al. (US 2019/0030346 A1) herein after Li.
Regarding claim 10, Yang in view of Grubac disclose the device of claim 9, but do not explicitly disclose wherein the fixation member includes a helical anchor extending to the distal tip.
However, in a similar leadless pacing device, Li discloses wherein the fixation member includes a helical anchor extending to the distal tip (fig. 2 helical fixation antenna extends to the distal tip of insulative cap 128).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Yang in view of Grubac to include wherein the fixation member includes a helical anchor extending to the distal tip as disclosed by Li as a way for the distal end of the header, that includes the distal electrode, to be secured in the heart tissue to allow for therapeutic sensing/pacing directly into the myocardium of the heart.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Grubac, as applied to claim 1, and further in view of Ollivier (2015/0165189 A1).
Regarding claim 11, Yang further teaches wherein the fixation member comprises: a proximal portion embedded within a proximal portion of the header (fig. 9: each fixation helix has a respective slot 272 for receiving the fixation helix ), but does not explicitly disclose a helical coil portion surrounding and radially spaced outward from an outer surface of a distal portion of the header, wherein the distal tip is located proximal of a distal end of the header and a distal tip forming a terminal end of the fixation member.
However, in a similar leadless implantable pacing device, Ollivier discloses a helical coil portion surrounding and radially spaced outward from an outer surface of a distal portion of the header (fig. 4: helical anchor screw 20 surrounds the cylindrical body 12), wherein the distal tip is located proximal of a distal end of the header (fig. 4 helical anchor 20 does not reach the distal portion of rounded surface 30 ) and a distal tip forming a terminal end of the fixation member (fig. 4 end 52 of first turn 32 of the helical anchor 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Yang in view of Grubac to further include a helical coil portion surrounding and radially spaced outward from an outer surface of a distal portion of the header, wherein the distal tip is located proximal of a distal end of the header and a distal tip forming a terminal end of the fixation member as disclosed by Ollivier as a way to tangentially attach the leadless capsule into thin walls of the heart without tearing the tissue (Ollivier Para [0040] also see fig. 5).
Claim 21-23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Grubac and Locsin (US 2013/0023975 A1).
Regarding claim 21 and 22, Yang teaches a leadless pacing device for delivering electrical stimulation to a heart of a patient (fig. 9: pacemaker 200), the leadless pacing device comprising: a housing having a central longitudinal axis (fig. 9: fixation sheath 250 houses the entire device), the housing comprising: a body portion (fig. 9: housing sheath portion 254); and a header extending distally from the body portion (fig. 9: fixation member portion 252); the header comprising a first header portion connected to the body portion and a second header portion extending distally from the first header portion (see  first annotated fig. 9 below); a fixation member having a proximal portion and a helical portion, wherein the proximal portion is secured to the header, and the helical portion extends helically around the second head portion (see second annotated fig. 9 below with helical fixation tines 252a/b); a distal extension connected to the 
    PNG
    media_image2.png
    550
    370
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    354
    556
    media_image3.png
    Greyscale
header and extending distally of a distal end of the header (fig. 9: distal assembly 236).
Yang does not explicitly disclose the distal extension extending distally from a distal end of the header, and wherein the helical portion of the fixation member is configured to elongate to a straightened configuration in response to an axial force applied thereto; wherein the fixation member is configured to elongate to the straightened configuration in response to an axial force applied thereto that is in a range of 0.1 pound-force (lbf) to 1.0 lbf. 
However, Grubac discloses a fixation member configured to elongate to a straightened configuration in response to an axial force applied thereto (fig. 5A-5H depicts the insertion of the leadless device and Para [0077] described “Releasing an IMD from the tissue without tearing the tissue by pulling the implantable medical device away from the tissue includes, pulling on the implantable medical device to stretch the tissue until the tissue stiffness matches the tine straightening force, further pulling on the implantable medical device until the tines straighten without tearing the tissue, and continued pulling on the implantable medical device once the tines have straightened sufficiently to remove the tines from the patient tissue”); wherein the fixation member is configured to elongate to the straightened configuration in response to an axial force applied thereto that is in a range of 0.1 pound-force (lbf) to 1.0 lbf (Para [0076] “As one example, a holding force of between 1 and 5 newtons (N) or between 2 and 3 N may be suitable for securing IMD 16A within heart 12 (FIG. 1)”:1 newton is equal to approximately 0.224 pound-force. Thus, 2-3 newtons falls within the range of 0.1-1 pound-force and Para [0077] “Releasing an IMD from the tissue without tearing the tissue by pulling the implantable medical device away from the tissue includes, pulling on the implantable medical device to stretch the tissue until the tissue stiffness matches the tine straightening force, further pulling on the implantable medical device until the tines straighten without tearing the tissue, and continued pulling on the implantable medical device once the tines have straightened sufficiently to remove the tines from the patient tissue” and Para [0079]/[0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the leadless pacing device, specifically the fixation helix, of Yang to use the dimensions (thickness and radius) of the fixation tine wire as disclosed by Grubac to allow the fixation member is configured to elongate to the straightened configuration in response to an axial force applied thereto that is in a range of 0.1 pound-force (lbf) to 1.0 lbf because doing so would allow a clinician the ability to remove the device from or reposition the device within the heart without damaging the tissue (Grubac Para [0077]).
Furthermore, Locsin discloses in a similar leadless pacing device a distal extension connected to the header and extending distally of a distal end of the header (fig. 2: lead 14 is a distal extension of the housing module 12 that includes an electrode 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Yang in view of Grubac to further include a distal extension connected to the header and extending distally of a distal end of the header as disclosed by Locsin as a way to provide pacing capabilities within small or tapered vasculature of the heart. 
Regarding claim 23, Yang as modified by Grubac further teaches wherein the fixation member is plastically deformed to the straightened configuration in response to the axial force (Para [0077] “further pulling on the implantable medical device until the tines straighten without tearing the tissue, and continued pulling on the implantable medical device once the tines have straightened sufficiently to remove the tines from the patient tissue” and figs. 5A-5H).
Regarding claims 27, Yang further teaches wherein the header extends distal of a distal tip of the fixation member (fig. 9 where the distal assembly 236 extends past the helical fixation tines 252a/b).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Grubac and Locsin, as applied to claim 23, and further in view of Jang.
Regarding claim 24, Yang in view of Grubac and Locsin disclose the device of claim 23, but do not explicitly disclose wherein the fixation member is formed from a platinum iridium material.
However, in a similar electrical pacing device, Jang discloses wherein the fixation member is formed from a platinum iridium material (Para [0085] “The helical anchor 108 may be made of a solid conducting material, for example, a Platinum/Iridium alloy or another strong, electrically-conductive, biocompatible material formed in a coil shape, with sufficient strength to penetrate into the heart tissue and fix the lead 100 in position for sensing and pacing”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Yang in view of Grubac and Locsin to further specify that the fixation member is formed from a platinum iridium material as disclosed by Jang because platinum iridium is a strong, biocompatible material that is able to provide sufficient strength to penetrate into heart tissue in order to provide pacing stimulation to the heart (Jang Para [0085]).
  Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Grubac and Locsin, as applied to claim 21, and further in view of Ostroff et al. (US 2013/0324825 A1) herein after Ostroff.
Regarding claim 25, Yang in view of Grubac and Locsin disclose the device of claim 21, but do not explicitly disclose wherein the header is molded over a proximal end of the distal extension.
However, in a similar leadless pacemaker device, Ostroff discloses wherein the header is molded over a proximal end of the distal extension (fig. 2A insulating header 232 is molded over a distally protruding section of the pacemaker).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Yang in view of Grubac and Locsin to further include wherein the header is molded over a proximal end of the distal extension as disclosed by Ostroff as a way to provide insulated protection to the proximal end of the distal extension. 
  Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Grubac and Locsin, as applied to claim 21, and further in view of Bornzin et al. (US 2013/0116740 A1A1) herein after Bornzin.
Regarding claim 26, Yang in view of Grubac and Locsin disclose the device of claim 21, but do not explicitly disclose wherein the distal extension extends from the distal end of the header at an oblique angle relative to a central longitudinal axis of the housing. 
However, Bornzin discloses, in a similar leadless pacing device, wherein the distal extension extends from the distal end of the header at an oblique angle relative to a central longitudinal axis of the housing (fig. 5c extension 520 is at an oblique angle relative to the longitudinal axis of the leadless pacemaker). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Yang in view of Grubac and Locsin to further include wherein the distal extension extends from the distal end of the header at an oblique angle relative to a central longitudinal axis of the housing as a way for the distal extension to better conform to the curvature of the heart tissue thereby providing a better electrical connection for pacing therapy. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Grubac and Locsin as applied to claim 21, and further in view of Koop (US 2016/0228712 A1).
Regarding claim 28, Yang in view of Grubac and Locsin disclose the device of claim 21, but do not explicitly disclose wherein the distal extension comprises a plurality of axially-spaced apart electrodes.
However, in a similar implantable pacing lead Koop discloses wherein the distal extension comprises a plurality of axially-spaced apart electrodes (Para [0092] “Extension 501 may include one or more electrodes 510a-510e. In some of these embodiments, electrodes 510a-510e may be disposed proximate the distal end of extension 501 and away from body 502, however in other embodiments, electrodes 510a-510e may span the length of extension 501. Accordingly, in this manner, electrodes 510a-510e may be spaced apart from body 502” and fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Yang in view of Grubac and Locsin to further include that the distal extension comprises a plurality of axially-spaced apart electrodes as disclosed by Koop as a way to deliver pacing pulses to multiple locations of the heart and to allow for select stimulation at different locations along the extension.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Grubac as applied to claim 1, and further in view of Koop.
Regarding claim 29, Yang in view of Grubac disclose the device of claim 1, but do not explicitly disclose wherein the distal extension comprises a plurality of axially-spaced apart electrodes.
However, in a similar implantable pacing lead Koop discloses wherein the distal extension comprises a plurality of axially-spaced apart electrodes (Para [0092] “Extension 501 may include one or more electrodes 510a-510e. In some of these embodiments, electrodes 510a-510e may be disposed proximate the distal end of extension 501 and away from body 502, however in other embodiments, electrodes 510a-510e may span the length of extension 501. Accordingly, in this manner, electrodes 510a-510e may be spaced apart from body 502” and fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Yang in view of Grubac to further include that the distal extension comprises a plurality of axially-spaced apart electrodes as disclosed by Koop as a way to deliver pacing pulses to multiple locations of the heart and to allow for select stimulation at different locations along the extension.
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mar et al. (2019/0134413 A1) relates to an implantable pacing device that has a fixation helix attached to the header and a helical extension that extends distal of the header. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792